DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive.

The examiner respectfully disagrees, Audo clearly teaches the baggage tracking system capture an images of the bag during check-in and the image data can be used by the system to track the bag in the event identify the bag lost or damage para [0020], [0024], that’s is, capture an image of the bag during check-in is read on as part of a process of transporting or sorting the piece of luggage, checking whether an appearance of the piece of luggage has changed.
[0020] To track an individual item of baggage, or bag, the baggage tracking system may capture one or more images of the bag during check-in. The images may be linked with the bag, as well as a travel itinerary for which the bag is being used, by associating a record containing image data with one or more other records in the baggage tracking database. The image data may be used by the system to track the bag in the event a tag identifying the bag is lost, damaged, or otherwise fails to identify the bag. When an unidentified bag is found, an image of the bag may be captured by a user device and transmitted to the baggage tracking database, along with additional data defining one or more characteristic of the bag. The baggage tracking database may filter the stored images to provide a set of images that are consistent with the characteristics of the found bag. To match the image of the found bag to one of the filtered images, the image of the found bag may processed to identify keypoints in the image. The baggage tracking system may then extract a descriptor from an area of the image surrounding each keypoint. These descriptors may be compared to descriptors extracted from the filtered images to determine if the images match.

For the reason above, Audo prior art is maintain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 22-26, 28-35 and 37-44 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Audo et al. (US 2017/0004384 A1).
Regarding claims 22 and 42. Audo teaches a method for generating 
description of a piece of luggage, which comprises the steps of:
 	detecting the piece of luggage by a visual detection device and creating an image of the piece of luggage wherein the visual detection device is selected from the group consisting of at least one camera and at least one laser scanner (Paragraphs [0005], [0020], [0039], [0048], [0063], fig.3 Illustrate and teach the system for tracking baggage that contain camera 58 for capturing the image of baggage and identifying key-point of the image);
 				
    PNG
    media_image1.png
    183
    346
    media_image1.png
    Greyscale
		
 	extracting visual features of the piece of luggage from the image of the piece of luggage (Paragraph [0013], [0047], [0051] teach extraction of descriptor from key-points in an image); and
 	generating the description of the piece of luggage from the visual features of the piece of luggage extracted from the image (Paragraph [0052-0053] teach descripting the images such as size, dimension) ; and as part of a process of transporting or sorting the piece of luggage, checking whether an appearance of the piece of luggage has changed  (Paragraphs [0020], [0024] teach baggage tracking system capture an images of the bag during check-in and the image data can be used by the system to track the bag in the event identify the bag lost or damage).	
	
 	Regarding claim 23. Audo teach the method according to claim 22, wherein the visual features of the piece of luggage, which are extracted from the image, include at least one of:
a dimension of the piece of luggage;
a shape of the piece of luggage;
a color of the piece of luggage;
a patterning of the piece of luggage;
a logo of the piece of luggage; and
a brand name of the piece of luggage (Paragraph [0063]).

 	Regarding claim 24. Audo teaches the method according to claim 22, which further comprises generating the description of the piece of luggage in a form of a description vector and/or in a form of a descriptive text (Paragraph [0050], [0053).

 	Regarding claim 25. Audo teaches the method according to claim 22, wherein the visual detection device is a hand-held detection device (Paragraph [0031], fig.3, #24).


 	detecting an additional element disposed on the piece of luggage by the visual detection device, by means of which an additional image is created (Paragraphs [0005], [0020]); and
 	extracting further visual features of the additional element from the additional image and an additional description is created from the further visual features of the additional element extracted, which, together with the description of the piece of luggage, forms an expanded description of the piece of luggage (Paragraph [0013], [0047], [0051-0053]).

 	Regarding claim 28. Audo teaches the method according to claim 27, which further processing the piece of luggage automatically using a recognized part of the set of information (Paragraphs [0041]).

 	Regarding claim 29. Audo teaches the method according to claim 22, which further comprises extracting the visual features using prior knowledge and/or using trainable systems (Paragraphs [0051]).

 	Regarding claim 30. Audo teaches the method according to claim 22, which further comprises storing the description of the piece of luggage created during a visual detection of the piece of luggage as a comparative description, wherein the visual 

 	Regarding claim 31. Audo teaches the method according to claim 30, further wherein the piece of luggage is a piece of flight luggage and the comparative description is made available to further airports involved in a transport of the piece of luggage (Paragraph [0022], [0039]).

 	Regarding claim 32. Audo teaches the method according to claim 30, which further comprises employing the method during a checking process, wherein a check is made as to whether the description of the piece of luggage matches the comparative description, which is stored in a database (Paragraph [0047], [0049], and [0054]).

 	Regarding claim 33. Audo teaches the method according to claim 30, which further comprises employing the method during a checking process which utilizes a database having a plurality of comparative descriptions and a check is made during the checking as to which of the comparative descriptions in the database has a closest match with the description of the piece of luggage (Paragraph [0054-0056]).

 	Regarding claim 34. Audo teaches the method according to claim 22, wherein the method is employed for identification of a piece of luggage (Paragraphs [0007], [0027]).

 	Regarding claim 35. Audo teaches the method according to claim 22, wherein the method is employed for an assignment, wherein the description of the piece of luggage is used to assign information to the piece of luggage (Paragraphs [0047], [0049]).

 	Regarding claim 37. Audo teaches the method according to claim 36, which further comprises employing the method for finding a missing piece of luggage (Paragraph [0020], [0030]).

 	Regarding claim 38. Audo teaches the method according to claim 36, comparing the image of the piece of luggage created from the description of the piece of luggage with a comparison image, which is created from the comparative description (Paragraphs [0050], [0055-0056]).

 	Regarding claim 39. Audo teaches the method according to claim 22, which further comprises employing the method during checking of a piece of luggage, wherein a check is made as to whether an appearance of the piece of luggage has changed (Paragraphs [0041-0042]).

 	Regarding claim 40. Audo teaches the method according to claim 22, which further comprises employing the method for a plurality of pieces of luggage, wherein the 

 	Regarding claim 41. Audo teaches the method according to claim 40, which further comprises employing the method for a statistical evaluation of visual features of the pieces of luggage, in which at least some of the visual features of the pieces of luggage detected are statistically evaluated (Paragraph [0050], [0067]).

 	Regarding claims 43  and 44.(new). Audo teaches the luggage description system according to claim 42, wherein the checking whether the appearance of the piece of luggage has changed includes determining whether the piece of luggage has been damaged (Paragraph [0020], claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Audo et al. (US 2017/0004384 A1) in view of Connelly et al. (US 2008/0198967 A1).
 	Regarding claim 27. Audo teaches the method according to claim 22, but is silent on wherein the piece of luggage has an additional element with a set of information in a 
	In an analogous art, Connelly teaches 
	wherein the piece of luggage has an additional element with a set of information in a form of clear text and during the visual detection the set of information is at least partly visually detected and at least a part of the set of information is recognized by means of optical text recognition (Paragraph [0123] teach text indicating the status of the baggage wherein the text is stand out for visual detection).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Audo with Connelly’s system such that wherein the piece of luggage has an additional element with a set of information in a form of clear text and during the visual detection the set of information in order to provide a quickly recognize the baggage information.




Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Audo et al. (US 2017/0004384 A1) in view of Siddiqui (US 2015/0139535 A1).
  	Regarding claim 36. Audo teaches the method according claim 30, which further  
 comprises employing the method for creating the image of the piece of luggage, wherein the image of the piece of luggage is created from the description of the piece of luggage, wherein the image of the piece of luggage is a picture of the piece of luggage (Paragraphs [0053], [0063]).
 	Audo is silent on

 	In an analogous art, Siddiqui teaches
 	a schematic representation of the piece of luggage, a 2D model of the piece of luggage and/or a 3D model of the piece of luggage (Paragraphs [0053], [0075-0076], fig.3 Illustrate and teach camera use to capture 3D and 2D image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Audo with Siddiqui’s system such that a schematic representation of the piece of luggage, a 2D model of the piece of luggage and/or a 3D model of the piece of luggage in order to provide an accurate dimension and detail of the luggage desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIET M DOAN/Primary Examiner, Art Unit 2641